DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2020, and November 2, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramasamy et al (US Patent Application Publication 2019/0281597). Hereinafter Ramasamy.

Regarding claim 1, Ramasamy discloses an information processing apparatus (information handling system, Fig. 1), comprising: 
a communication unit which communicates with other devices wirelessly (the information handling system includes network interface device that provides connectivity to network via wired or wireless connection, where wireless connection includes a wide area network (WAN), wireless local area network (WLAN), a wireless personal area network (WPAN), a wireless wide area network (WWAN), or other network, paragraph [0030]); 
a detection unit which detects a physical quantity varying with the approach of an object (the information handling system includes a proximity sensor, where the proximity sensor includes general capabilities of an accelerometer, including an ability to detect positional configuration of a base chassis of the information handling system with respect to a display chassis of the information handling system, paragraph [0029]; the proximity sensor detects the physical position of the display chassis approaching the base chassis); 
a control unit which causes the communication unit to reduce output of radio waves when the amount of change in physical quantity exceeds a predetermined threshold value (the information handling system includes a processor, where the controller or processor system executes the methods implemented by firmware or software programs, paragraph [0028], [0037]; the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the tuning and phase shift network selects an optimal radiation pattern of a WLAN antenna or WWAN antenna within the base chassis associated with current positional configurations, paragraphs [0066], [0067]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor includes a threshold limit where the output power is reduced when the threshold limit is met)); 
a first chassis on which the communication unit and the detection unit are mounted (the information handling system includes a video display and proximity sensor, where the information handling system includes a display chassis movably connected to a base chassis, and the transceiving antenna is located within either or both of the display chassis and/or the base chassis, paragraphs [0029], [0065], [0067]; the first chassis is the display chassis, where the antennas are located within the display chassis, and the display chassis includes proximity sensor that detects the physical position of the display chassis approaching the base chassis); and 
a predetermined member placed at least in either a position to approach the first chassis or a position to separate from the first chassis (the information handling system includes input device, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraphs [0029], [0065]; the display chassis approaches the base chassis when it is moving to a close position from other positions, and the display chassis moves away from the base chassis from a closed position (i.e. position separate from the first chassis)), 
wherein when the member is in the position to approach the first chassis, the control unit compensates for a change in physical quantity detected by the detection unit due to the approach of the member (the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the display chassis is in first position, paragraphs [0065] – [0068]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor includes a threshold limit where the output power is reduced when the threshold limit is met)). 

Regarding claim 2, Ramasamy discloses the information processing apparatus according to claim 1, wherein the detection unit detects a capacitance of a capacitor as the physical quantity (the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor includes a threshold limit where the output power is reduced when the threshold limit is met)). 

Regarding claim 3, Ramasamy discloses the information processing apparatus according to claim 2, wherein the amount of change in the capacitance caused to the detection unit by the member when the member is in the position to approach the first chassis is obtained in advance (the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the display chassis is moving to a closed position from other display positions, paragraphs [0065] – [0068]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the display chassis is configured to be detected for a change in position (i.e. the display chassis position is determined in advance when the display chassis is moving to a closed position from other display positions)). 

Regarding claim 4, Ramasamy discloses the information processing apparatus according to claim 3, wherein the control unit corrects the threshold value with the amount of change in the the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the display chassis is moving to a closed position from other display positions, paragraphs [0065] – [0068]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor includes a threshold limit where the output power is reduced when the threshold limit is met)). 

Regarding claim 5, Ramasamy discloses the information processing apparatus according to claim 4, wherein the control unit cancels the correction when the member is in the position to separate from the first chassis (the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the display chassis is moving from a closed position to other display positions, paragraphs [0065] – [0068]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor stops/cancels the adjustment when the display chassis is in a fixed position away from the base chassis)). 

Regarding claim 6, Ramasamy discloses the information processing apparatus according to claim 2, wherein the member is a second chassis different from the first chassis (the information handling system includes display chassis and base chassis, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraphs [0029], [0065]). 

Regarding claim 7, Ramasamy discloses the information processing apparatus according to claim 6, wherein the information processing apparatus further comprises a rotating mechanism which makes the first chassis rotatable with respect to the second chassis while coupling the first chassis and the second chassis (the information handling system includes display chassis and base chassis, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, and the information handling system is a convertible laptop that includes a plurality of housings connected by a hinge that may be oriented in a variety of ways with respect to one another or in space relative to a user, paragraphs [0029], [0061], [0065]). 

Regarding claim 8, Ramasamy discloses the information processing apparatus according to claim 7, wherein based on an angle between the first chassis and the second chassis, the control unit determines whether the position of the second chassis is the position to approach the first chassis or the position to separate from the first chassis (the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraph [0065]; the sensors include hinge angle detectors, where the sensor determines position of a display screen relative to a keyboard of a laptop or a 360 degree convertible device, paragraphs [0056], [0057]; the different display positions are measured in various degrees of angle in relation to the base chassis). 

Regarding claim 9, Ramasamy discloses the information processing apparatus according to claim 1, further comprising: 
a display unit which displays visual information on a surface of one of the first chassis and the second chassis (the information handling system includes a video display, where the information handling system includes a display chassis movably connected to a base chassis, paragraphs [0029], [0065]; the first chassis is the display chassis that includes a video display); and 
an operation input unit provided on the other of the first chassis and the second chassis to accept operations (the information handling system includes input device, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraphs [0029], [0065]; the second chassis is the base chassis that includes input device), 
wherein the control unit determines that the second chassis is in the position to approach the first chassis in response to a direction of the display unit is a direction opposite to a direction of the operation input unit (the information handling system includes display chassis and base chassis, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraphs [0029], [0065]; the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the tuning and phase shift network selects an optimal radiation pattern of a WLAN antenna or WWAN antenna within the base chassis associated with current positional configurations, paragraphs [0066], [0067]). 

Regarding claim 10, Ramasamy discloses the information processing apparatus according to any one of claim 1, wherein the communication unit is communicable with other devices via a public wireless communication network (the information handling system includes network interface device that provides connectivity to network via wired or wireless connection, where wireless connection includes a wide area network (WAN), wireless local area network (WLAN), a wireless personal area network (WPAN), a wireless wide area network (WWAN), or other network, paragraph [0030]). 

Regarding claim 11, Ramasamy discloses a method, comprising: 
causing a communication unit to reduce output of radio waves when an amount of change in physical quantity exceeds a predetermined threshold value (the information handling system includes a processor, where the controller or processor system executes the methods implemented by firmware or software programs, paragraph [0028], [0037]; the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the tuning and phase shift network selects an optimal radiation pattern of a WLAN antenna or WWAN antenna within the base chassis associated with current positional configurations, paragraphs [0066], [0067]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor includes a threshold limit where the output power is reduced when the threshold limit is met)), the communication unit configured to wirelessly communicate with other devices (the information handling system includes network interface device that provides connectivity to network via wired or wireless connection, where wireless connection includes a wide area network (WAN), wireless local area network (WLAN), a wireless personal area network (WPAN), a wireless wide area network (WWAN), or other network, paragraph [0030]); and 
the information handling system includes input device, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraphs [0029], [0065]; the display chassis approaches the base chassis when it is moving to a close position from other positions, and the display chassis moves away from the base chassis from a closed position (i.e. position separate from the first chassis)), on which the communication unit and a detection unit are mounted (the information handling system includes a video display and proximity sensor, where the information handling system includes a display chassis movably connected to a base chassis, and the transceiving antenna is located within either or both of the display chassis and/or the base chassis, paragraphs [0029], [0065], [0067]; the first chassis is the display chassis, where the antennas are located within the display chassis, and the display chassis includes proximity sensor that detects the physical position of the display chassis approaching the base chassis), and a position to separate from the first chassis, is placed in the position to approach the first chassis, compensating for a change in physical quantity detected by the detection unit due to the approach of the member (the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the display chassis is in first position, paragraphs [0065] – [0068]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor includes a threshold limit where the output power is reduced when the threshold limit is met)), the detection unit configured to detect a physical quantity varying with the approach of an object (the information handling system includes a proximity sensor, where the proximity sensor includes general capabilities of an accelerometer, including an ability to detect positional configuration of a base chassis of the information handling system with respect to a display chassis of the information handling system, paragraph [0029]; the proximity sensor detects the physical position of the display chassis approaching the base chassis). 

Regarding claim 12, Ramasamy discloses the method of claim 11, further comprising detecting a capacitance of a capacitor as the physical quantity using the detection unit (the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor includes a threshold limit where the output power is reduced when the threshold limit is met)). 

Regarding claim 13, Ramasamy discloses the method of claim 12, further comprising obtaining, in advance, the amount of change in the capacitance caused to the detection unit by the member when the member is in the position to approach the first chassis (the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the display chassis is moving to a closed position from other display positions, paragraphs [0065] – [0068]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the display chassis is configured to be detected for a change in position (i.e. the display chassis position is determined in advance when the display chassis is moving to a closed position from other display positions)). 

Regarding claim 14, Ramasamy discloses the method of claim 13, further comprising correcting, by the control unit, the threshold value with the amount of change in the capacitance when the member is in the position to approach the first chassis (the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the display chassis is moving to a closed position from other display positions, paragraphs [0065] – [0068]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor includes a threshold limit where the output power is reduced when the threshold limit is met)). 

Regarding claim 15, Ramasamy discloses the method of claim 14, further comprising cancelling the correction when the member is in the position to separate from the first chassis (the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the display chassis is moving from a closed position to other display positions, paragraphs [0065] – [0068]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor stops/cancels the adjustment when the display chassis is in a fixed position away from the base chassis)). 

Regarding claim 16, Ramasamy discloses the method of claim 12, wherein the member is a second chassis different from the first chassis (the information handling system includes display chassis and base chassis, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraphs [0029], [0065]). 

Regarding claim 17, Ramasamy discloses the method of claim 16, wherein the first chassis is rotatable with respect to the second chassis by a rotating mechanism that couples the first chassis and the second chassis (the information handling system includes display chassis and base chassis, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, and the information handling system is a convertible laptop that includes a plurality of housings connected by a hinge that may be oriented in a variety of ways with respect to one another or in space relative to a user, paragraphs [0029], [0061], [0065]). 

Regarding claim 18, Ramasamy discloses the method of claim 17, further comprising determining, by the control unit, whether the position of the second chassis is the position to approach the first chassis or the position to separate from the first chassis based on an angle between the first chassis and the second chassis (the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraph [0065]; the sensors include hinge angle detectors, where the sensor determines position of a display screen relative to a keyboard of a laptop or a 360 degree convertible device, paragraphs [0056], [0057]; the different display positions are measured in various degrees of angle in relation to the base chassis). 

Regarding claim 19, Ramasamy discloses the method of claim 1, further comprising determining, by the control unit, that the second chassis is in the position to approach the first chassis in response to a direction of a display unit being in a direction that is opposite to a direction of an operation input unit (the information handling system includes display chassis and base chassis, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraphs [0029], [0065]; the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the tuning and phase shift network selects an optimal radiation pattern of a WLAN antenna or WWAN antenna within the base chassis associated with current positional configurations, paragraphs [0066], [0067]), the display unit configured to display visual information on a surface of one of the first chassis and the second chassis (the information handling system includes a video display, where the information handling system includes a display chassis movably connected to a base chassis, paragraphs [0029], [0065]; the first chassis is the display chassis that includes a video display), the operation input unit provided on the other of the first chassis and the second chassis and configured to accept operations (the information handling system includes input device, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraphs [0029], [0065]; the second chassis is the base chassis that includes input device). 

Regarding claim 20, Ramasamy discloses a system (information handling system, Fig. 1), comprising: 
a first chassis (the information handling system includes a video display and proximity sensor, where the information handling system includes a display chassis movably connected to a base chassis, and the transceiving antenna is located within either or both of the display chassis and/or the base chassis, paragraphs [0029], [0065], [0067]; the first chassis is the display chassis, where the antennas are located within the display chassis, and the display chassis includes proximity sensor that detects the physical position of the display chassis approaching the base chassis); 
a second chassis coupled to the first chassis by a rotating mechanism (the information handling system includes input device, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, and the information handling system is a convertible laptop that includes a plurality of housings connected by a hinge that may be oriented in a variety of ways with respect to one another or in space relative to a user, paragraphs [0029], [0061], [0065]; the second chassis is the base chassis that includes input device); 
the information handling system includes network interface device that provides connectivity to network via wired or wireless connection, where wireless connection includes a wide area network (WAN), wireless local area network (WLAN), a wireless personal area network (WPAN), a wireless wide area network (WWAN), or other network, paragraph [0030]); 
a detection unit which detects a physical quantity varying with the approach of an object (the information handling system includes a proximity sensor, where the proximity sensor includes general capabilities of an accelerometer, including an ability to detect positional configuration of a base chassis of the information handling system with respect to a display chassis of the information handling system, paragraph [0029]; the proximity sensor detects the physical position of the display chassis approaching the base chassis); 
a control unit which causes the communication unit to reduce output of radio waves when the amount of change in physical quantity exceeds a predetermined threshold value (the information handling system includes a processor, where the controller or processor system executes the methods implemented by firmware or software programs, paragraph [0028], [0037]; the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the tuning and phase shift network selects an optimal radiation pattern of a WLAN antenna or WWAN antenna within the base chassis associated with current positional configurations, paragraphs [0066], [0067]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor includes a threshold limit where the output power is reduced when the threshold limit is met)); 
a display unit on a surface of a first chassis on which the communication unit and the detection unit are mounted (the information handling system includes a video display and proximity sensor, where the information handling system includes a display chassis movably connected to a base chassis, and the transceiving antenna is located within either or both of the display chassis and/or the base chassis, paragraphs [0029], [0065], [0067]; the first chassis is the display chassis, where the antennas are located within the display chassis, and the display chassis includes proximity sensor that detects the physical position of the display chassis approaching the base chassis); 
an operation input unit provided on the second chassis to accept operations (the information handling system includes input device, where the display chassis is capable of moving roughly 360 degrees from a closed position in which it abuts the keyboard side of the base chassis, to a table configuration in which the display side of the chassis points 180 degrees away from the keyboard side of the base chassis, paragraphs [0029], [0065]; the second chassis is the base chassis that includes input device); and, 
wherein when the second chassis is in the position to approach the first chassis, the control unit compensates for a change in physical quantity detected by the detection unit due to the approach of the second chassis (the controller or microcontroller receives an indication of a change in positional configuration or a change in signal quality if either of those conditions arises, where the display chassis is in first position, paragraphs [0065] – [0068]; the tuning and phase shift network uses a tunable capacitor integrated circuit to alter the antenna port termination and tune in response to antenna triggers processed by the microcontroller such as from a proximity sensor, where the antenna port termination or tuning are adjusted to reduce output power to meet SAR (specific absorption rate) body exposure limitations, paragraph [0052]; the position of the display chassis provides the tuning and phase shift network to adjust the tunable capacitor (i.e. the tunable capacitor includes a threshold limit where the output power is reduced when the threshold limit is met)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akihiro KOJO – the apparatus includes a detector configured to detect an attachment and a detachment of the display module, a determination module configured to determine whether the apparatus is permitted to be switched to a sleep state when the detector detects the detachment, a switching module configured to switch the apparatus to the sleep state when the determination module determines that the apparatus is permitted to be switched to the sleep state, and a lock module configured to inhibit a communication between the external device and the controller and to invalidate an input of data from an input device to the processor when the determination module determines that the apparatus is not permitted to be switched to the sleep state
HSU et al – the operating system of the device accordingly transition between a resource-intensive computing environment and a resource-conserving computing environment based on the connection with the base unit, thereby satisfying the dual roles of workstation and portable tablet device
Kim Yeung SIP – the angle between a specific plane of an electronic device and an absolute horizontal plane is detected using at least one sensor, and it is determined whether the angle equals to a specific angle, where a screen auto-rotation function of the electronic device is disabled when the angle equals to the specific angle
PEELER et al – the system includes an audio input for receiving an audio input signal for reproduction at a speaker, and a sensor input for receiving at least one sensor signal indicative of a physical quantity indicative of a variable acoustic volume to which an acoustic output of a speaker generates sound, where the processor applies an adaptive audio response to the audio input signal to generate the audio output signal, wherein the adaptive audio response is a function of the physical quantity
HE et al – the system includes an integrated circuit that measures a capacitance across the proximity sensing strip such that a high capacitance measurement results in a low skin temperature limit setting, and the processor executes code instructions of the chassis temperature control system to incrementally decrease a processor power draw limit level based on the exterior temperature measurement exceeding the low skin temperature limit setting

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468